Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/08/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed July 9th 2021. Applicant’s amendments to claims 16 and 31, as described on pages 7-8 have been deemed sufficient to overcome the previous 35 USC § 112(b) and claim objections previously presented through the addition of “wherein the control unit is configured to control a vale arrangement which is configured to control an inflow of hydraulic fluid to the drive, and wherein the drive includes a hydrostatic motor” as supported by specification paragraph [0004]. However, as they change the claims 16 and 31 are included below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect amendments, along with rejection to newly added claim 33. Additionally, arguments are repeated below regarding the ability of the Drako system to activate when an angle of the trailer is determined to be below a limit value as relevant to claim 33. 

	Applicant argues that Drako fails to disclose the limiting angle activation when the angle of the trailer is smaller than an activation angle. Specifically applicant argues that Drako does not disclose the limitation (emphasis added) “wherein the control unit determines an actual angle from the first signal and compares the actual angle with a limiting angle between the towing vehicle and the trailer, wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle, and wherein the limiting angle is between 10° and 45°” and instead that Drako teaches the opposite and that the trailer drive system activates when the angle exceeds a comfort zone angle. However, Drako discloses a means for providing power (torque) to the trailer drive wheels in situations that the trailer angle is either too obtuse, or more importantly if the angle becomes too acute i.e. below a limiting angle (Drako [0018] [0045]). Drako further discloses that this control parameter is useful for preventing jackknifing conditions in which the trailer is “folded” in on itself such that the towing component to partially face rearward (Drako [0014]) and activates the system to “unfold” the trailer vehicle combination to ensure safe operation (Drako [0046]). As such, the system of Drako is able to determine when the angle between the vehicle and the trailer is too small i.e. smaller than a limiting angle and subsequently operates to activate the trailer controls to prevent dangerous situations. 

Claim Objections

	Claim 33 is objected to because of the following informalities:  claim 33 recites the limitation “wherein the limiting angle is between 10° and 45.” wherein “45” should have the degree symbol such as “45°”.  Appropriate correction is required.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a control unit configured to receive” and “the control unit is configured to control” in claim 16, and “a control unit configured to control” in claim 33.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 16-22, 24, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Drako (US Pre-Granted Publication No. US 2016/0318493 A1 hereinafter “Drako”) further in view of Chapuis (Foreign Patent Translation of Patent No. FR 2611611 hereinafter “Chapuis”).

	Regarding claim 16 Drako discloses:

	A vehicle combination, comprising: a towing vehicle; (Drako [0032] fig. 1 wherein the tractor is the towing vehicle) a trailer including a drive coupled to a wheel of the trailer; (Drako [0019] wherein the trailer has a drive unit (motors)) and a control unit (Drako [0016]) configured to receive a signal of a sensor; (Drako [0018] wherein the sensors determine a vehicle-trailer angle and wheel speed of the system) wherein the control unit controls an operation of the drive as a function of the signal, wherein a first sensor senses an angular orientation between the towing vehicle and the trailer and transmits it as a first signal to the control unit, wherein the control unit determines an actual angle from the first signal and compares the actual angle with a limiting angle between the towing vehicle and the trailer, … (Drako [0018] wherein the vehicle sensors determine the vehicle angle is too large or too small and powers the trailer i.e. an actual angle of the trailer is compared to a limiting angle).

	Drako does not appear to disclose:

	wherein the control unit is configured to control a valve arrangement which is configured to control an inflow of hydraulic fluid to the drive, and where the drive includes a hydrostatic motor. 

	However, in the same field of endeavor of vehicle controls Chapuis discloses: 

	“wherein the control unit is configured to control a valve arrangement which is configured to control an inflow of hydraulic fluid to the drive, and where the drive includes a hydrostatic motor.” (Chapuis translation page 2 10th full paragraph, page 3 8th full paragraph wherein the trailer drive is controlled by hydrostatic motors controlling flow of fluid to the motors).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the hydrostatic power of Chapuis with the trailer system of Drako because one of ordinary skill would have been motivated to make this modification in order to smoothly operate the trailer drive system minimizing stresses on the coupling and independently driving the trailer when required (Chapuis translation page 1-2 6th full paragraph through 4th full paragraph). 
	
	Additionally Drako does not appear to explicitly disclose:

	wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle, and wherein the limiting angle is between 10° and 45°.

	However, as Drako discloses all of the limitations except for the limiting angle range it would have been obvious to one of ordinary skill in the art prior to the filing date when there is a design need to set this limiting angle range to between 10 and 45 degrees due to the limited range of angles possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

claim 17 Drako in view of Chapuis discloses all of the limitations of claim 16 and further discloses:

	The vehicle combination as claimed in claim 16, wherein the actual angle is the angular deviation of the longitudinal axes of the towing vehicle and of the trailer from 180* in the horizontal.  (Drako fig. 1, fig. 4 wherein the vehicle system operates in order to straighten the vehicle system i.e. the angle is a yaw angle).

	Regarding claim 18 Drako in view of Chapuis discloses all of the limitations of claim 16 but does not appear to explicitly disclose:

	wherein the limiting angle is between 15° and 35°.

	However, as Drako discloses all of the limitations except for the limiting angle range it would have been obvious to one of ordinary skill in the art prior to the filing date when there is a design need to set this limiting angle range to between 15 and 35 degrees due to the limited range of angles possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 19 Drako in view of Chapuis discloses all of the limitations of claim 16 and further discloses:

	The vehicle combination as claimed in claim 16, wherein a second sensor measures the rotational speed of a wheel of the towing vehicle and transmits the rotation speed of the wheel of the towing vehicle as a second signal to the control unit, wherein theFirst Named Inventor : Florian H6RIe Page:4 control unit determines an actual speed from the second signal and compares the actual speed with a limiting speed, and wherein the control unit activates the drive only if the actual speed is lower than the limiting speed.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Regarding claim 20 Drako in view of Chapuis discloses all of the limitations of claim 19 and further discloses:

	The vehicle combination as claimed in claim 19, wherein a third sensor measures the rotational speed of the wheel of the trailer to which the drive is coupled and transmits the rotational speed of the wheel of the trailer as a third signal to the control unit, wherein the control unit determines an actual speed from the third signal and compares the actual speed with a limiting speed, and wherein the control unit activates the drive only if the actual speed is lower than the limiting speed.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Regarding claim 21 Drako in view of Chapuis discloses all of the limitations of claim 20 but does not appear to explicitly disclose:

	wherein the limiting speed is between 5 km/h and 40 km/h.

	However, as Drako discloses all of the limitations except for the limiting speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting speed range to between 5 and 40 km/h due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 22 Drako in view of Chapuis renders obvious all of the limitations of claim 21 but does not appear to explicitly disclose:

	wherein the limiting speed is between 8 km/h and 15 km/h.

	However, as Drako discloses all of the limitations except for the limiting speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting speed range to between 8 and 15 km/h due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a 

	Regarding claim 24 Drako in view of Chapuis discloses all of the limitations of claim 19 and further discloses:

	The vehicle combination as claimed in claim 19, wherein the control unit determines the limiting angle as a function of the actual speed, wherein the limiting angle decreases as the actual speed increases.  (Drako [0030] wherein examiner interprets the ability to base the limits on the road surface conditions as equivalent to changing the limiting angle and speed).

	Regarding claim 27 Drako in view of Chapuis discloses all of the limitations of claim 19 and further discloses: 

	The vehicle combination as claimed in claim 19, wherein at rotational speeds of the wheel of the towing vehicle or the wheel of the trailer which … the second sensor and/or the third sensor output a signal which can be interpreted by the control unit.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).



	are lower than 10 min-1

	However, as Drako discloses all of the limitations except for the limiting wheel speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting wheel speed range to be lower than 10 rpm due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 28 Drako in view of Chapuis renders obvious all of the limitations of claim 27 and further discloses:

	wherein at rotational speeds of the wheel of the towing vehicle or the wheel of the trailer which are lower … the second sensor and/or the third sensor output a signal which can be interpreted by the control unit.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Drako does not appear to disclose:

than 1 min-1

	However, as Drako discloses all of the limitations except for the limiting wheel speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting wheel speed range to be lower than 1 rpm due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 29 Drako in view of Chapuis renders obvious all of the limitations of claim 28 and further discloses:

	The vehicle combination as claimed in claim 28, wherein at rotational speeds of the wheel of the towing vehicle or the wheel of the trailer which … the second sensor and/or the third sensor output a signal which can be interpreted by the control unit.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Drako does not appear to disclose:

	are lower than 0.5 min-1

	However, as Drako discloses all of the limitations except for the limiting wheel speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting wheel speed range to be lower than 0.5 rpm due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 30 Drako in view of Chapuis renders obvious all of the limitations of claim 16 and further discloses:

	The vehicle combination as claimed in claim 16, wherein two drives are provided on the trailer and are respectively coupled to a wheel of the trailer, wherein the control unit actuates the drives equally or differently as a function of the signals which are transmitted via sensors.  (Drako fig. 4 wherein the trailer has separate drive wheels and can change independently). 

	Regarding claim 31 Drako discloses:

	A method for controlling a drive arranged on a trailer and coupled to a wheel of the trailer, comprising: providing a control unit (Drako [0016]) and a sensor; wherein the control unit is connected to the sensor and the drive via signal lines and/or mechanically; (Drako [0018] wherein the sensors determine a vehicle-trailer angle and wheel speed of the system) measuring an angle between a towing vehicle (Drako [0032] fig. 1 wherein the tractor is the towing vehicle)  and the trailer and/or a rotational speed of a wheel on the towing vehicle and/or a rotational speed of a wheel on the trailer, wherein at least one first sensor senses the angular orientation between the towing vehicle and the trailer; transmitting the measured value or values in the form of a signal to the control unit, including at least of the signal of the first sensor to the control unit; determining actual values via the control unit and comparing the actual values with limiting values, wherein the limiting values are stored in a memory of the control unit or are calculated by the control unit, (Drako [0018] wherein the vehicle sensors determine the vehicle angle is too large or too small and powers the trailer i.e. an actual angle of the trailer is compared to a limiting angle) wherein at least one actual value is an actual angle which is the angular deviation of the longitudinal axis of the towing vehicle and of the trailer from 180* in the horizontal, (Drako fig. 1, fig. 4 wherein the vehicle system operates in order to straighten the vehicle system i.e. the angle is a yaw angle) and wherein at least one limiting value is a limiting angle; and actuating the drive as a function of a switching logic which is stored in the control unit, wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle… (Drako [0018] wherein the vehicle sensors determine the vehicle angle is too large or too small and powers the trailer i.e. an actual angle of the trailer is compared to a limiting angle).

	Drako does not appear to disclose: 

	wherein the control unit controls a valve arrangement which controls an inflow of hydraulic fluid to the drive, and wherein the drive includes a hydrostatic motor. 

	However, in the same field of endeavor of vehicle controls Chapuis discloses: 

	“wherein the control unit controls a valve arrangement which controls an inflow of hydraulic fluid to the drive, and wherein the drive includes a hydrostatic motor.” (Chapuis translation page 2 10th full paragraph, page 3 8th full paragraph wherein the trailer drive is controlled by hydrostatic motors controlling flow of fluid to the motors).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the hydrostatic power of Chapuis with the trailer system of Drako because one of ordinary skill would have been motivated to make this modification in order to smoothly operate the trailer drive system minimizing stresses on the coupling and independently driving the trailer when required (Chapuis translation page 1-2 6th full paragraph through 4th full paragraph). 

	Regarding claim 33 Drako discloses:

	A vehicle combination comprising: a towing vehicle, (Drako [0032] fig. 1 wherein the tractor is the towing vehicle)a trailer including a drive coupled to a wheel of the trailer; (Drako [0019] wherein the trailer has a drive unit (motors))  and a control unit (Drako [0016]) configured to receive a signal of a sensor; (Drako [0018] wherein the sensors determine a vehicle-trailer angle and wheel speed of the system)  wherein the control unit controls an operation of the drive as a function of the signal, wherein a first sensor senses an angular orientation between the towing vehicle and the trailer and transmits it as a first signal to the control unit, wherein the control unit determines an actual angle from the first signal and compares the actual angle with a limiting angle between the towing vehicle and the trailer, (Drako [0018] wherein the vehicle sensors determine the vehicle angle is too large or too small and powers the trailer i.e. an actual angle of the trailer is compared to a limiting angle) …

	Drako does not appear to explicitly disclose:

	wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle, and wherein the limiting angle is between 10° and 45.

	However, as Drako discloses all of the limitations except for the limiting angle range it would have been obvious to one of ordinary skill in the art prior to the filing date when there is a design need to set this limiting angle range to between 10 and 45 degrees due to the limited range of angles possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	
	Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Drako in view of Chapuis as applied to claims 20 and 31 above, and further in view of Bochenek et al (US Pre-Granted Publication No. US 2016/0264046 A1 hereinafter “Bochenek”).

Regarding claim 23 Drako in view of Chapuis discloses all of the limitations of claim 20 but does not appear to further disclose:

	wherein the control unit determines a speed difference between the wheel of the towing vehicle and the wheel of the trailer from the second signal and the third signal, and compares the speed difference with a limiting difference, wherein the control unit automatically activates the drive if the speed difference is greater than the limiting difference.  

	However, in the same field of endeavor of vehicle controls Bochenek discloses:

	“wherein the control unit determines a speed difference between the wheel of the towing vehicle and the wheel of the trailer from the second signal and the third signal, and compares the speed difference with a limiting difference, wherein the control unit automatically activates the drive if the speed difference is greater than the limiting difference.”  (Bochenek [0005] wherein the velocities of the trailer and towing vehicle are compared to determine if a control system must step in).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the trailer and vehicle comparison of Bochenek with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to provide an extra measure of control and monitoring to the system in order to prevent dangerous situations such as jackknifing (Bochenek [0002-0006]).

claim 32 Drako in view of Chapuis discloses all of the limitations of claim 31 but does not appear to further disclose:

	wherein the control unit receives and processes a user signal, wherein the control unit activates the drive only if both the user signal and the switching logic permit activation of the drive.

	However, in the same field of endeavor of vehicle controls Bochenek discloses:

	“wherein the control unit receives and processes a user signal, wherein the control unit activates the drive only if both the user signal and the switching logic permit activation of the drive.” (Bochenek [0031] wherein the system alerts the driver and allows them to set how to react to a potential jackknife situation i.e. the user activates the system and the signal is sensed by the controller). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the trailer and vehicle comparison of Bochenek with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to provide an extra measure of control and monitoring to the system in order to prevent dangerous situations such as jackknifing (Bochenek [0002-0006]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Drako and Chapuis as applied to claim 19 above, and further in view of Reid (US Patent No. US 8,930,114 B1 hereinafter “Reid”).

	Regarding claim 25 Drako in view of Chapuis discloses all of the limitations of claim 20 but does not appear to disclose:

	wherein at least one of the second sensor and the third sensor is include an inductive sensor.

	However, in the same field of endeavor of vehicle controls Reid discloses:

	“wherein at least one of the second sensor and the third sensor is include an inductive sensor.” (Reid col. 4-5 lines 52-4).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inductive sensors of Reid with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to provide a common and simple sensor type to measure the wheel speed of the trailer using a spinning ferrous target (Reid col. 4-5 lines 52-4).

	Regarding claim 26 Drako in view of Chapuis discloses all of the limitations of claim 19 but does not appear to further disclose:

	wherein the second sensor and/or the third sensor generates a digital square-wave signal.

	However, in the same field of endeavor of vehicle controls Reid discloses:

	“wherein the second sensor and/or the third sensor generates a digital square-wave signal.” (Reid col. 5 lines 5-20). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the square wave of Reid with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to improve the accuracy of the readings by converting them into a digital signal before supplying the signal to the detector (Reid col. 5 lines 5-20).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7089101 B2 discloses a means for adjusting a driving device such as steering or power when assisting a driver
US 20140095048 A1 discloses a hydrostatic transmission for driving a work machine


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664